DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 
Response to Amendment

Acknowledgment is made that claims 13-19 are pending in the instant application.  Claims 13 and 19 are amended.  Claims 1-12 were canceled.
Response to Arguments

Applicant’s arguments, see Remarks, filed on 7/25/2022 have been fully considered.

Claim Rejections under 35 U.S.C. 102
Claims  13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaidu et al. (US 2019/0166719), hereinafter Kaidu.  

Claim 13 has been amended with the following features
“..a manually operable selector device having a push button; 
wherein the motor controller of each of the smart servo motors is capable of establishing a special ID communication mode on detecting a change in signal generated by manually operating the push button of the selector device; 
wherein the main controller is capable of not only communicating with each of the smart servo motors using different unique IDs respectively assigned to individual smart servo motors, but also communicating with any servo motor using a special ID instead of the unique ID assigned thereto, the special ID being a predefined ID different from any unique ID; and, 
wherein when at least one of the smart servo motors is placed in the special ID communication mode by manually operating the push button of the selector device, the main controller communicates only with said at least one of the smart servo motors placed in the special ID communication mode using the special ID instead of the unique ID assigned thereto.” (Emphasis added)

On page 6 of the Remarks, applicant argues prior art of record fails to teach the amended features of the claim.  Applicant’s arguments are persuasive, therefore a new ground of rejection is made in light of the amendment.

Claim Rejections under 35 U.S.C. 103
Claims 14, 17, 18 and 19 stand rejected under 35 U.S.C. 103.  On page 6 of the Remarks, applicant argues these claims conditionally based on the arguments presented to their parent claim rejected under 35 U.S.C. 102.  Applicant’s arguments are persuasive, therefore a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 13-17 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kaidu (US 2019/0166719) in view of Kurakake et al. (US 2007/0120516), hereinafter Kurakake in view of Morizaki et al. (US 2005/0162014), hereinafter Morizaki.

As for claim 13, Kaidu teaches an actuator assembly comprising: 
a plurality of smart servo motors and a main controller (Fig. 1, controller 50; fan motors 10; paragraph [0040] describes a motor driving system comprises a controller and a plurality of fan motors (i.e. smart servo motors)), 
each of the smart servo motors comprising:
 a motor (paragraph [004] describes a the fan motors each include a motor);
a motor driver for driving the motor (Fig. 2, motor driver 12; paragraph [0040] and [0053] describe a motor driving control device includes a motor driver);
a detector for detecting rotation of a driving shaft (paragraph [0052] describes a  position detector for detecting a position of a rotor of the motor; paragraph [0064] describes a communication processing unit provides information related to a rotational position of the motor (e.g. a position signal acquired by the position detector)); 
a motor controller for controlling the motor driver with a detection output received from the detector (paragraph [0056] describes the control circuit of the motor outputs the drive control signal to the motor driver to control the operation of the motor driver based on a position signal input from the position detector).
a manually operable selector device (paragraphs [0048]-[0049] describe voltage dividing units that divide the power supply voltage to the respective fan); 
wherein the motor controller of each of the smart servo motors is capable of establishing a special ID communication mode on detecting a change in signal generated by manual operation of the selector device (paragraphs [0057]-[0058] describe the voltage monitoring unit acquires power supply information related to the magnitude of the power supply voltage Vcc and setting voltage information related to the magnitude of the setting voltage Vid, and outputs the information to the ID determination unit which determines the identification information (i.e. ID information or address) of the motor driving control device, the determined identification information is transmitted to the communication processing unit); 
wherein the main controller is capable of not only communicating with each of the smart servo motors using different unique IDs respectively assigned to individual smart servo motors, but also communicating with any servo motor using a special ID (paragraphs [0004]-[0006] describe in a motor the different operations in each motor driving control device are performed under the control by the controller using the ID information that was written to each of the fans in advance; 
whereby the main controller becomes capable of retrieving the unique ID from said at least one of the smart servo motors placed in the special ID communication mode (paragraph [0078] describes the motor driving control device transmits the response information to the controller, the response includes the motor driving control device’s identification information).
Kaidu fails to teach a smart servo comprising a manually operable selector device having a push button;
wherein a manual operation includes manually operating the push button;
wherein the main controller also communicating with any servo motor using a special ID instead of a unique ID assigned thereto, the special ID being a predefined ID different from any unique ID; and
wherein when at least one of the smart servo motors is placed in the special ID communication mode by manually operating the push button of a selector device, the main controller communicates only with said at least one of the smart servo motors placed in the special ID communication mode using the special ID instead of the unique ID assigned thereto.
However, it is well known in the art, to implement a manually controlled device in an apparatus, as evidenced by Morizaki.
Morizaki discloses
a smart servo comprising a manually operable selector device having a push button (paragraphs [0023] and [0026] describe an actuator includes an ignition switch);
wherein a manual operation includes manually operating the push button (paragraph [0036] describes the turning of an ignition switch);
wherein a main controller also communicating with any servo motor using a special ID instead of a unique ID assigned thereto (paragraphs [0027]-[0034] describe when the switch is turned on, the control circuit of the actuator is reset i.e. the control circuit sets its address value to an initial value and generates a drive signal for controlling the motor in accordance with a command information included in the control signal), the special ID being a predefined ID different from any unique ID (paragraphs [0027] and [0038] describes predetermined value is assigned to address value); and
wherein when at least one of the smart servo motors is placed in the special ID communication mode by manually operating the push button of a selector device (paragraphs [0041]-[0042] describe when a switch is operated, a master controller transmits a control signal indicating that the address information value is “1”), the main controller communicates only with said at least one of the smart servo motors placed in the special ID communication mode using the special ID instead of the unique ID assigned thereto (paragraph [0042] describes when the actuators receive the control signal from the master controller, it determines the received the value of the address information matches with their address value, the drive circuit is provided with the drive signal corresponding to the command information).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Morizaki for assigning a special ID value to an actuator’s address value. The teachings of Morizaki, when implemented in the Kaidu system, will allow one of ordinary skill in the art to communicate with one of the actuators whose address value matches with a specific ID value. One of ordinary skill in the art would be motivated to utilize the teachings of Morizaki in the Kaidu system in order to send signals from the controller to multiple actuators using a specific ID value which improves the responsiveness (Morizaki: paragraph [0047]).

As for claim 14, Kaidu teaches all the limitations set forth above except wherein a main controller is connected to a smart servo motors in a daisy chain configuration with a single communication path.  
However, it is well known in the art, to implement a daisy chain configuration, as evidenced by Morizaki.
Morizaki discloses wherein a main controller is connected to a smart servo motors in a daisy chain configuration with a single communication path (Figure 1, communication lines 11; paragraph [0022] describes an actuator systems in which actuators are connected in series in a special order to a master controller through a communication line).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Morizaki for forming a daisy-chain communication path with a controller. The teachings of Morizaki, when implemented in the Kaidu system, will allow one of ordinary skill in the art to form a serial communication path. One of ordinary skill in the art would be motivated to utilize the teachings of Morizaki in the Kaidu system in order to send signals from the controller to multiple actuators.

As for claim 15, the combined system of Kaidu and Morizaki teaches wherein the main controller is capable of checking the motion parameter of the smart servo motor placed in the special ID communication mode (Kaidu: paragraph [0078] describes the motor driving control device transmits the response information to the controller, the response includes the current rotational speed of the motor).

As for claim 16, the combined system of Kaidu and Morizaki teaches wherein the main controller is capable of changing the parameters of the smart servo motor placed in the special ID communication mode (Kaidu: paragraphs [0111] describes the power supply voltage Vcc supplied from the controller and the setting voltage Vid generated by dividing the power supply voltage Vcc are supplied to each of the fan motors, the controller transmits the setting reference information to each fan motor using a communication line when the control is started).  

As for claim 17, Kaidu teaches all the limitations set forth above except wherein a special ID communication mode can be established within a predetermined period of time after a manual selector device operation.
However, it is well known in the art, to designate a time period associated with the assignment of a new  identification code, as evidenced by Morizaki.
Cheng discloses wherein a special ID communication mode can be established within a predetermined period of time after a manual selector device operation (paragraph [0049] describes time elapses are included in the process of transmitting the first address setting signal).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Morizaki for utilizing a time-out mechanism to transmit an address setting signal. The teachings of Morizaki, when implemented in the Kaidu system, will allow one of ordinary skill in the art to determine whether a new ID has been set to an actuator. One of ordinary skill in the art would be motivated to utilize the teachings of Morizaki in the Kaidu system in order to ensure that different ID number is assigned to different actuator and there is no duplicate ID number among the actuators.

As for claim 18, Kaidu teaches all the limitations set forth above except wherein a switching signal received from a selector device permits transition not only to a special ID communication mode but also to a manual setting mode which allows some control parameter setting of a motor controller via the selector device operation.  
However, it is well known in the art, to transmit a control signal which control a movement of a component, as evidenced by Morizaki.
Morizaki discloses
wherein a switching signal received from a selector device permits transition not only to a special ID communication mode but also to a manual setting mode which allows some control parameter setting of a motor controller via the selector device operation (paragraphs [0044] and [0056] describe the control signal indicates the address information value and the command information indicates the rotor of the motor M is to be rotated to position Xn).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Morizaki for sending control signals to rotate a component. The teachings of Morizaki, when implemented in the Kaidu system, will allow one of ordinary skill in the art to operate a component using special ID corresponds to address value of an actuator. One of ordinary skill in the art would be motivated to utilize the teachings of Morizaki in the Kaidu system in order to send signals from the controller to multiple actuators using a specific ID value which improves the responsiveness (Morizaki: paragraph [0047]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kaidu (US  2019/0166719) in view of Morizaki (US 2005/0162014) further in view of Kartes (US 2013/0204461).

As for claim 19, the combined system of Kaidu and Morizaki teaches wherein a special communication mode is a special ID communication mode (Morizaki: paragraph [0042] describes when the value of the address information in the received control signal matches the address value of an actuator, the drive circuit is provided with a drive signal corresponding to a command information i.e. position control of a rotor).
The combined system of Kaidu and Morizaki fails to teach varying a duration of pressing a push button permits selection between an special communication mode and a manual setting mode.  
However, it is well known in the art, to utilize buttons to operate a system, as evidenced by Kartes.
Kartes discloses varying a duration of pressing the push button permits selection between an special communication mode and a manual setting mode (paragraph [0033] describes the duration of time being applied to a button indicates different mode of operations, e.g. automatic and “press and hold” modes).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Kartes for applying a button in a control system. The teachings of Kartes, when implemented in the Kaidu and Morizaki system, will allow one of ordinary skill in the art to switch between different operations. One of ordinary skill in the art would be motivated to utilize the teachings of Kartes in the Kaidu and Morizaki system in order to simplify and reduce operations in controlling a component, it is also preventing operational errors involving a system that provide multiple functions.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al. (US 2020/0310614) teach communication device with ID input method
Ishii et al. (US 2019/0193266) teach driving device for use in robots, has correspondence information generation unit that creates correspondence information to indicate which servo-motor identification information transmitted by a transmission unit
Okarazi et al. (US 2018/0200883) teach system for controlling motor operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459